DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toh et al. (US 2017/0069753) (“Toh”).
With regard to claim 1, figure 15 of Toh discloses a semiconductor device, comprising: at least one fin (80, 16, 22) on a semiconductor substrate 24, the at least one fin (“finFETs”, par [0035]) comprising a channel layer 16 stacked on top of a source layer 14 and a drain layer 80 stacked on top of the channel layer 16; a cap layer 50 disposed on a lower portion (16, 22) of the at least one fin (80, 16, 22) comprising the source layer 22 and part of the channel layer 16; and a gate structure (58, 54) comprising a gate dielectric layer 54 and a gate conductor 58 disposed on the at least one fin (80, 16, 22) and on the cap layer 50; wherein the cap layer 50 is positioned between the lower portion (16, 22) of the at least one fin (80, 16, 22) and the gate dielectric layer 54; and wherein the cap layer 50 extends perpendicularly with respect to a top surface of the semiconductor substrate 24 along a lateral side of the at least one fin (80, 16, 22) to an uppermost height below the top (top of 16) of the channel layer 16; and wherein the lattice constants of the cap layer 50, of the channel layer 16 and of the source layer 22 are the same (“pocket region 50 is selectively deposited by an epitaxial process”, par [0029]).
With regard to claim 6, figure 15 of Toh disclose that the cap layer 50 has a larger (si bandgap of pocket region 50 is around 1.1 eV and sige bandgap of source 22 and channel 16 is around .9 eV) band gap (“silicon”, par [0029]) than a band gap (“silicon germanium”, par [0019]) of the source 22 and channel layers 16.
With regard to claim 7, figure 15 of Toh disclose that the source 22 and drain layers 80 have opposite doping types from each other (“the source region 14 and channel region 16 are P+ regions”, par [0037]; “drain region 80 is a highly doped N+ region”, par [0041]).
With regard to claim 8, figure 15 of Toh discloses that the at least one fin (80, 16, 22) extends perpendicularly with respect to the top surface (top of 24) of the semiconductor substrate 24.
With regard to claim 9, figure 15 of Toh discloses that a thickness of the cap layer 50 is in the range of about 1 nm to about 10 nm (“exemplary pocket region 50 has a thickness of from about 2 to about 10 nm”, par [0029]).
With regard to claim 10, figure 15 of Toh discloses that the cap layer 50 covers a tunnel junction between the source layer 22 and the channel layer 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (US 2017/0069753) (“Toh”) in view of Yang et al. (US 2018/0190802) (“Yang”).
With regard to claim 2, Toh does not disclose that the cap layer comprises a III-V compound semiconductor material.
However, figure 3 of Yang discloses that the cap layer 304 comprises a III-V compound semiconductor material (“III-V compound semiconductor”, par [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the pocket region of Toh with the III-V compound semiconductor as taught in Yang in order to increase the tunneling current without increasing an area of the pocket layer, so that a layout area of the TFET is not excessively large, thereby improving TFET integration density on a chip.  See par [0065] of Yang. 
With regard to claims 3 and 14, figure 15 of Toh discloses that the source 22, channel 16 and drain layers 80 each comprise a III-V compound semiconductor material (“gallium arsenide”, par [0019]). 
Toh does not disclose different from the III-V compound semiconductor material of the cap layer.
However, fig. 3 of Yang discloses different (“different materials,” par [0109]) from the III-V compound semiconductor material (“III-V compound semiconductor”, par [0109]) of the cap layer 304.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pocket region of Toh with the III-V compound semiconductor as taught in Yang in order to increase the tunneling current without increasing an area of the pocket layer, so that a layout area of the TFET is not excessively large, thereby improving TFET integration density on a chip.  See par [0065] of Yang. 
With regard to claims 4 and 15, figure 15 of Toh discloses that the source 22, channel 16 and drain layers 80 each comprise one of gallium arsenide (GaAs) (“gallium arsenide”, par [0019]) and indium gallium arsenide (InGaAs).
With regard to claim 12, figure 15 of Toh discloses a semiconductor device, comprising: a channel layer 16 stacked on top of a source layer 22 and a drain layer stacked 80 on top of the channel layer 16; a cap layer 50 disposed on the source layer 22 and part of the channel layer 16; and a gate structure (58, 54) comprising a gate dielectric layer 54 and a gate conductor 58 disposed on the source 22, channel 16 and drain layers 80 and on the cap layer 50; wherein the cap layer 50 is positioned between the gate dielectric layer 54 and the source layer 22 and part of the channel layer 16; and wherein the cap layer 50 extends along a lateral side of the at least one fin (80, 16, 22) to an uppermost height below the top of the channel layer 16. 
Toh does not disclose that the cap layer comprises a III-V compound semiconductor material.
However, figure 3 of Yang discloses that the cap layer 304 comprises a III-V compound semiconductor material (“pocket layer 304 is made from … the III-V compound semiconductor”, par [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the pocket region of Toh with the III-V compound semiconductor as taught in Yang in order to increase the tunneling current without increasing an area of the pocket layer, so that a layout area of the TFET is not excessively large, thereby improving TFET integration density on a chip.  See par [0065] of Yang. 
With regard to claim 17, figure 15 of Toh disclose that the cap layer 50 has a larger (si bandgap of pocket region 50 is around 1.1 eV and sige bandgap of source 22 and channel 16 is around .9 eV) band gap (“silicon”, par [0029]) than a band gap (“silicon germanium”, par [0019]) of the source 22 and channel layers 16.
With regard to claim 18, figure 15 of Toh disclose that the source 22 and drain layers 80 have opposite doping types from each other (“the source region 14 and channel region 16 are P+ regions”, par [0037]; “drain region 80 is a highly doped N+ region”, par [0041]).
With regard to claim 19, figure 15 of Toh discloses that the cap layer 50 covers a tunnel junction between the source layer 22 and the channel layer 16.
With regard to claim 20, figure 15 of Toh discloses that the lattice constants of the cap layer 50, of the channel layer 16 and of the source layer 22 are the same (“pocket region 50 is selectively deposited by an epitaxial process”, par [0029]).


Allowable Subject Matter
Claims 5 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 5 and 16 is that Toh et al. (US 2017/0069753) (“Toh”) and Yang et al. (US 2018/0190802) (“Yang”) do not disclose that the cap layer comprises one of indium phosphide (InP) and aluminum gallium arsenide (AlGaAs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/29/2022